I cannot assent to this opinion. The plaintiff, who was only sixteen years of age, was employed in the latter part of April, 1897, by the defendant, to work in a laundry. At first she was directed to run a sleeve-ironer, which, according to her testimony, was the work she was hired to do. Subsequently she was occasionally directed to run a machine called a mangle, which she did a few times, for brief periods — an hour or so at a time — and on the 18th day of June, 1897, she was seriously injured by having her hand drawn into and crushed by said machine. The function of the mangle is to dry the linen. It resembles in some respects a large wringer, and operates with a roller — a large padded cylinder — revolving in connection with a steam chest. The steam chest is heated to iron out and dry the linen as it goes through the machine. In putting a damp towel into *Page 629 
the mangle and attempting to smooth the wrinkles from the towel, as directed, plaintiff's hand was caught and drawn in as aforesaid.
There was no feed-guard on said machine, as there should have been, and nothing to prevent plaintiff's hand from being drawn in if, in smoothing the towel with the roller in motion — which was the customary way — she happened to let her fingers get too near the roller. The proof shows that the plaintiff was a careful and obedient girl, and she testifies that she was exercising due care at the time of the accident. She also testifies that no instructions had been given her concerning the mangle or how to run the same, except that she was directed to watch the other girls and do as they did.
In view of these facts it was for the jury to say whether the plaintiff was guilty of contributory negligence, and also whether she understood and appreciated the danger connected with the use of said machine. It cannot be said as a matter of law that a child of sixteen years of age, although of ordinary intelligence, fully realizes and appreciates the extent of even visible dangers; and hence the question whether he does or does not in a given case is one of fact for the jury, in view of all the circumstances. Wood's Law of Master and Servant, § 350. Moreover, as held in Coombs v. Cordage Co., 102 Mass. 596, the notice which the defendant was bound to give the plaintiff of the nature of the risks incident to the service which she undertook must be such as to enable a person of her age and experience in the business intelligently to appreciate the danger attending its performance. Honlahan v. File Co., 17 R.I. 141, adopts the same doctrine.
In Bailey on Master and Servant, page 112, the learned author, in speaking of the duties of the master, says: "The obligation is not discharged by informing the servant generally that the service in which he is engaged is dangerous; and more especially is this so when the servant is a person who neither by experience nor by education has, or would be likely to have, any knowledge of the perils of the business, either latent or patent.
"In such case the servant should be informed not only *Page 630 
that the service is dangerous, but of the perils of a particular place, and the particular or peculiar dangers that attend the service, if any." To the same effect are Glover v. Mfg. Co.,148 Mass. 22; Ciriack v. Woolen Co., 151 Mass. 152; 2 Jaggard on Torts, 990; Biscuit Co. v. Rouss, 74 Fed. Rep. 608;Grizzle v. Frost, 3 Fost.  Fin. 622; Kaillen v. BeddingCo., 46 Minn. 187; Dowling v. Allen  Co., 74 Mo. 12.
In the case at bar the jury must have found that the defendant was guilty of negligence in not properly instructing the plaintiff regarding the dangers connected with the running of said machine, and also that the plaintiff was free from contributory negligence, These were clearly questions of fact for the jury to decide; and as there is, in my judgment, sufficient evidence to sustain the finding, I think the verdict should stand. See the very similar case of Owens v. Ernst, 21 N.Y. Supp. 426.
With all due respect to the opinion of my learned associates, therefore, I cannot agree to their opinion.